         Case 18-66766-jwc                   Doc 112          Filed 04/22/19 Entered 04/22/19 13:03:12                Desc Main
Fill in this information to identify the case:               Document      Page 1 of 24
            Beautiful Brows LLC
Debtor Name __________________________________________________________________


                                        Northern District
United States Bankruptcy Court for the: _______  Districtofof________
                                                              Georgia

                                                                                                                      Check if this is an
Case number: 18-66766-jwc
             _________________________
                                                                                                                        amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                             12/17

Month:                 Feb 2019
                      ___________                                                               Date report filed:    04/19/2019
                                                                                                                      ___________
                                                                                                                      MM / DD / YYYY

                   Salon & Spa
Line of business: ________________________                                                      NAISC code:           ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                           Beautiful Brows LLC
                                             ____________________________________________

Original signature of responsible party      ____________________________________________

Printed name of responsible party            S. Gregory Hays as Chapter 11 Trustee
                                             ____________________________________________


              1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                           Yes     No        N/A
          If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.   Did the business operate during the entire reporting period?                                                      
                                                                                                                           ✔                
    2.   Do you plan to continue to operate the business next month?                                                       
                                                                                                                           ✔                
    3.   Have you paid all of your bills on time?                                                                                 
                                                                                                                                   ✔         
    4.   Did you pay your employees on time?                                                                               
                                                                                                                           ✔                
    5.   Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                   
                                                                                                                           ✔                
    6.   Have you timely filed your tax returns and paid all of your taxes?                                                
                                                                                                                           ✔                
    7.   Have you timely filed all other required government filings?                                                      
                                                                                                                           ✔                
    8.   Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                                   
                                                                                                                                             ✔

    9.   Have you timely paid all of your insurance premiums?                                                              
                                                                                                                           ✔                
          If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?                                                           
                                                                                                                                   ✔         
    11. Have you sold any assets other than inventory?                                                                            
                                                                                                                                   ✔         
    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                     
                                                                                                                                   ✔         
    13. Did any insurance company cancel your policy?                                                                             
                                                                                                                                   ✔         
    14. Did you have any unusual or significant unanticipated expenses?                                                           
                                                                                                                                   ✔         
    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                       
                                                                                                                                   ✔         
    16. Has anyone made an investment in your business?                                                                           
                                                                                                                                   ✔         
Official Form 425C                           Monthly Operating Report for Small Business Under Chapter 11                      page 1
        Case 18-66766-jwc              Doc 112       Filed 04/22/19 Entered 04/22/19 13:03:12                           Desc Main
                                                    Document      Page 2 of 24
Debtor Name   Beautiful Brows LLC
              _______________________________________________________                             18-66766-jwc
                                                                                      Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                             
                                                                                                                                   ✔      
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                               
                                                                                                                                   ✔      


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                  -3,606.96
                                                                                                                              $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                             52,625.88
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
                                                                                                           48,254.81
        Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                          +       4,371.07
                                                                                                                              $ __________
        Subtract line 21 from line 20 and report the result here.
        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
                                                                                                                                    764.11
        Report this figure as the cash on hand at the beginning of the month on your next operating report.               =   $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                                 0.00
                                                                                                                              $ ____________

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                           page 2
        Case 18-66766-jwc              Doc 112        Filed 04/22/19 Entered 04/22/19 13:03:12                          Desc Main
                                                     Document      Page 3 of 24
Debtor Name   Beautiful Brows LLC
              _______________________________________________________                                18-66766-jwc
                                                                                         Case number_____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                                0.00
                                                                                                                               $ ____________

               (Exhibit F)



              5. Employees

    26. What was the number of employees when the case was filed?
                                                                                                                                          15
                                                                                                                                 ____________

    27. What is the number of employees as of the date of this monthly report?
                                                                                                                                           9
                                                                                                                                 ____________




              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?
                                                                                                                                         0.00
                                                                                                                               $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                            0.00
                                                                                                                               $ ____________

    30. How much have you paid this month in other professional fees?                                                                    0.00
                                                                                                                               $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                                   0.00
                                                                                                                               $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.
                                        $ ____________           –   $ ____________
                                                                                               =   $ ____________
    32. Cash receipts
                                                                                               =
    33. Cash disbursements              $ ____________           –   $ ____________                $ ____________

                                                                 –                             =
    34. Net cash flow                   $ ____________               $ ____________                $ ____________


    35. Total projected cash receipts for the next month:                                                                       $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________



Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 3
        Case 18-66766-jwc              Doc 112          Filed 04/22/19 Entered 04/22/19 13:03:12                     Desc Main
                                                       Document      Page 4 of 24
Debtor Name   Beautiful Brows LLC
              _______________________________________________________                             18-66766-jwc
                                                                                      Case number_____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

    
    ✔   38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

    ✔
       39. Bank reconciliation reports for each account.


       40. Financial reports such as an income statement (profit & loss) and/or balance sheet.


       41. Budget, projection, or forecast reports.


       42. Project, job costing, or work-in-progress reports.




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 4


         Print                     Save As...                                                                                Reset
  Case 18-66766-jwc        Doc 112      Filed 04/22/19 Entered 04/22/19 13:03:12   Desc Main
                                       Document      Page 5 of 24

Beautiful Brows, LLC / Ch 11 Case #18-66766-jwe
Exhibit A
February 2019


Responses referenced by question number

   3    February rent payments were late but have been brought current.
 Case 18-66766-jwc    Doc 112    Filed 04/22/19 Entered 04/22/19 13:03:12   Desc Main
                                Document      Page 6 of 24

Beautiful Brows, LLC / Ch 11 Case #18-66766-jwe
Receipts - Exhibit C
February 2019
        Type         Date    Num             Name           Memo             Amount


    Deposit     02/01/2019         Deposit          Sales                       234.40
    Deposit     02/01/2019         Deposit          Sales                       357.60
    Deposit     02/01/2019         Deposit          Sales                       380.65
    Deposit     02/01/2019         Cash deposit     Sales                       116.00
    Deposit     02/04/2019         Deposit          Sales                       691.00
    Deposit     02/04/2019         Deposit          Sales                       451.74
    Deposit     02/04/2019         Deposit          Sales                        97.33
    Deposit     02/04/2019         Deposit          Sales                       432.88
    Deposit     02/04/2019         Deposit          Sales                       509.00
    Deposit     02/04/2019         Deposit          Sales                       276.81
    Deposit     02/04/2019         Deposit          Sales                      1,397.55
    Deposit     02/04/2019         Deposit          Sales                      1,226.40
    Deposit     02/05/2019         Deposit          Sales                       556.00
    Deposit     02/05/2019         Deposit          Sales                       453.60
    Deposit     02/05/2019         Deposit          Sales                      1,202.00
    Deposit     02/06/2019         Deposit          Sales                       315.50
    Deposit     02/06/2019         Deposit          Sales                       397.20
    Deposit     02/07/2019         Deposit          Sales                       484.00
    Deposit     02/07/2019         Deposit          Sales                       322.40
    Deposit     02/08/2019         Deposit          Sales                       441.00
    Deposit     02/08/2019         Deposit          Sales                       242.40
    Deposit     02/11/2019         Deposit          Sales                       778.00
    Deposit     02/11/2019         Deposit          Sales                       412.98
    Deposit     02/11/2019         Deposit          Sales                      1,130.50
    Deposit     02/11/2019         Deposit          Sales                      1,014.94
    Deposit     02/11/2019         Deposit          Sales                       898.00
    Deposit     02/11/2019         Deposit          Sales                       798.96
    Deposit     02/12/2019         Deposit          Sales                       770.00
    Deposit     02/12/2019         Deposit          Sales                       453.60
    Deposit     02/13/2019         Deposit          Sales                       300.00
    Deposit     02/13/2019         Deposit          Sales                       526.25
    Deposit     02/14/2019         Deposit          Sales                       264.80
    Deposit     02/14/2019         Deposit          Sales                       331.00
    Deposit     02/15/2019         Deposit          Sales                       472.80
    Deposit     02/15/2019         Deposit          Sales                       637.00
    Deposit     02/19/2019         Deposit          Sales                      1,482.10
    Deposit     02/19/2019         Deposit          Sales                      1,378.15
    Deposit     02/19/2019         Deposit          Sales                       810.40
    Deposit     02/19/2019         Deposit          Sales                       904.05
    Deposit     02/19/2019         Deposit          Sales                       284.80
    Deposit     02/19/2019         Deposit          Sales                       616.00
Case 18-66766-jwc    Doc 112    Filed 04/22/19 Entered 04/22/19 13:03:12   Desc Main
                               Document      Page 7 of 24

       Type         Date    Num             Name             Memo           Amount
   Deposit     02/19/2019         Deposit          Sales                       410.40
   Deposit     02/19/2019         Deposit          Sales                       832.74
   Deposit     02/19/2019         Deposit          FDGL Refunds               3,305.20
   Deposit     02/19/2019         Deposit          FDGL Refunds               3,080.11
   Deposit     02/19/2019         Deposit          FDGL Refunds               3,142.25
   Deposit     02/20/2019         Deposit          Sales                       133.60
   Deposit     02/20/2019         Deposit          Sales                       884.00
   Deposit     02/20/2019         Deposit          Sales                       459.41
   Deposit     02/21/2019         Deposit          Sales                       176.00
   Deposit     02/21/2019         Deposit          Sales                       392.00
   Deposit     02/22/2019         Deposit          Sales                       649.20
   Deposit     02/22/2019         Deposit          Sales                       331.00
   Deposit     02/25/2019         Deposit          Sales                      1,184.00
   Deposit     02/25/2019         Deposit          Sales                      1,294.40
   Deposit     02/25/2019         Deposit          Sales                       965.50
   Deposit     02/25/2019         Deposit          Sales                       914.50
   Deposit     02/25/2019         Deposit          Sales                       587.00
   Deposit     02/25/2019         Deposit          Sales                       752.00
   Deposit     02/25/2019         Cash deposit     Sales                      1,006.00
   Deposit     02/26/2019         Deposit          Sales                       716.00
   Deposit     02/26/2019         Deposit          Sales                       681.00
   Deposit     02/27/2019         Deposit          Sales                       441.65
   Deposit     02/27/2019         Deposit          Sales                       406.00
   Deposit     02/28/2019         Deposit          Sales                       314.00
   Deposit     02/28/2019         Deposit          Sales                       470.00
   Adjmt       02/28/2019         First Bank       Loan charges               2,672.95
   Adjmt       02/28/2019         First Bank       Credit card fees           1,575.18
                                                                             52,625.88
 Case 18-66766-jwc     Doc 112    Filed 04/22/19 Entered 04/22/19 13:03:12              Desc Main
                                 Document      Page 8 of 24

Beautiful Brows, LLC / Ch 11 Case #18-66766-jwe
Disbursements - Exhibit D
February 2019
        Type          Date     Num            Name                      Memo             Amount


    Bill Pmt -Check 02/14/2019 1010   Arbor Place II, LLC   Rent payment                   6,557.70
    Bill Pmt -Check 02/19/2019 1011   Shaheen & Company Rent payment                       1,260.28
    Bill Pmt -Check 02/19/2019 1012   Mall of Georgia LLC   Rent payment                   7,205.28
    Check         02/01/2019 EFT      EastWest Bank         Monthly maintenance charg        24.00
    Check         02/01/2019 EFT      EastWest Bank         Stop payment fee                 20.00
    Check         02/01/2019 2651     Neelofer Ali          Payroll Expense                 582.14
    Check         02/01/2019 2652     Tahereh Dargazani     Payroll Expense                 275.38
    Check         02/01/2019 2653     Saleem Delawalla      Payroll Expense                 911.62
    Check         02/01/2019 2654     Saleema Delawalla     Payroll Expense                 911.63
    Check         02/01/2019 2655     Sameera Khatri        Payroll Expense                 582.14
    Check         02/01/2019 2656     Ashraf R Khimani      Payroll Expense                 360.83
    Check         02/01/2019 2657     Lima Nisar            Payroll Expense                 212.71
    Check         02/01/2019 2658     Pareen Patel          Payroll Expense                 404.22
    Check         02/01/2019 2659     Suvas B Patel         Payroll Expense                 436.43
    Check         02/01/2019 2660     Sandhya Paudel        Payroll Expense                 273.57
    Check         02/01/2019 2661     Saraswati Rai         Payroll Expense                 329.65
    Check         02/01/2019 2662     Arunima Shah          Payroll Expense                 234.77
    Check         02/04/2019 EFT      First Bank            Bank Service Charges            538.74
    Check         02/05/2019 EFT      Krishnan Company      Payroll processing              190.66
    Check         02/06/2019 EFT      IRS                   Tax Pymts - IRS                1,596.05
    Check         02/08/2019 2664     Neelofer Ali          Payroll Expense                 582.14
    Check         02/08/2019 2665     Tahereh Dargazani     Payroll Expense                 277.24
    Check         02/08/2019 2666     Saleem Delawalla      Payroll Expense                 911.63
    Check         02/08/2019 2667     Saleema Delawalla     Payroll Expense                 911.63
    Check         02/08/2019 2668     Sameera Khatri        Payroll Expense                 582.14
    Check         02/08/2019 2669     Ashraf R Khimani      Payroll Expense                 363.53
    Check         02/08/2019 2670     Lima Nisar            Payroll Expense                 210.24
    Check         02/08/2019 2671     Pareen Patel          Payroll Expense                 375.94
    Check         02/08/2019 2672     Suvas B Patel         Payroll Expense                 439.01
    Check         02/08/2019 2673     Sandhya Paudel        Payroll Expense                 274.48
    Check         02/08/2019 2674     Saraswati Rai         Payroll Expense                 330.19
    Check         02/08/2019 2675     Arunima Shah          Payroll Expense                 235.70
    Check         02/11/2019 EFT      AT&T                  Utilities                       103.25
    Check         02/13/2019 EFT      IRS                   Tax Pymts - IRS                1,587.54
    Check         02/15/2019 EFT      Georgia (State of)    Tax Pymts - GA ITS              927.43
    Check         02/15/2019 EFT      AT&T                  Utilities                       177.80
    Check         02/15/2019 2678     Tahereh Dargazani     Payroll Expense                  79.28
    Check         02/15/2019 2679     Saleem Delawalla      Payroll Expense                 911.62
    Check         02/15/2019 2680     Saleema Delawalla     Payroll Expense                 911.62
    Check         02/15/2019 2681     Sameera Khatri        Payroll Expense                 582.14
    Check         02/15/2019 2682     Ashraf R Khimani      Payroll Expense                 338.91
Case 18-66766-jwc    Doc 112    Filed 04/22/19 Entered 04/22/19 13:03:12       Desc Main
                               Document      Page 9 of 24

       Type         Date   Num            Name                      Memo        Amount
   Check       02/15/2019 2683    Lima Nisar            Payroll Expense            211.86
   Check       02/15/2019 2684    Pareen Patel          Payroll Expense            180.65
   Check       02/15/2019 2685    Suvas B Patel         Payroll Expense            420.50
   Check       02/15/2019 2686    Sandhya Paudel        Payroll Expense            143.25
   Check       02/15/2019 2687    Saraswati Rai         Payroll Expense            326.30
   Check       02/15/2019 2688    Arunima Shah          Payroll Expense            234.61
   Check       02/15/2019 2677    Neelofer Ali          Payroll Expense            582.14
   Check       02/21/2019 EFT     IRS                   Tax Pymts - IRS           1,446.42
   Check       02/22/2019 2690    Neelofer Ali          Payroll Expense            582.14
   Check       02/22/2019 2691    Saleem Delawalla      Payroll Expense            911.63
   Check       02/22/2019 2692    Saleema Delawalla     Payroll Expense            911.63
   Check       02/22/2019 2693    Sameera Khatri        Payroll Expense            582.14
   Check       02/22/2019 2694    Ashraf R Khimani      Payroll Expense            366.77
   Check       02/22/2019 2695    Lima Nisar            Payroll Expense            211.52
   Check       02/22/2019 2696    Suvas B Patel         Payroll Expense            439.12
   Check       02/22/2019 2697    Saraswati Rai         Payroll Expense            332.65
   Check       02/22/2019 2698    Arunima Shah          Payroll Expense            237.77
   Check       02/22/2019 EFT     Amazon                Office Supplies             62.50
   Check       02/25/2019 EFT     AT&T                  Utilities                  119.43
   Check       02/26/2019 ACH     Amazon                Office Supplies             63.68
   Check       02/27/2019 EFT     IRS                   Tax Pymts - IRS           1,380.64
   Check       02/28/2019 EFT     Constellation Power   Utilities                  232.75
   Check       02/28/2019 EFT     EastWest Bank         Bank Service Charges          5.32
   Adjmt       02/28/2019 EFT     First Bank            Loan charges              2,672.95
   Adjmt       02/28/2019 EFT     First Bank            Credit card fees          1,575.18
                                                                                 48,254.81
Case 18-66766-jwc   Doc 112    Filed 04/22/19 Entered 04/22/19 13:03:12   Desc Main
                              Document     Page 10 of 24
Case 18-66766-jwc   Doc 112    Filed 04/22/19 Entered 04/22/19 13:03:12   Desc Main
                              Document     Page 11 of 24
Case 18-66766-jwc   Doc 112    Filed 04/22/19 Entered 04/22/19 13:03:12   Desc Main
                              Document     Page 12 of 24
Case 18-66766-jwc   Doc 112    Filed 04/22/19 Entered 04/22/19 13:03:12   Desc Main
                              Document     Page 13 of 24
Case 18-66766-jwc   Doc 112    Filed 04/22/19 Entered 04/22/19 13:03:12   Desc Main
                              Document     Page 14 of 24
Case 18-66766-jwc   Doc 112    Filed 04/22/19 Entered 04/22/19 13:03:12   Desc Main
                              Document     Page 15 of 24
Case 18-66766-jwc   Doc 112    Filed 04/22/19 Entered 04/22/19 13:03:12   Desc Main
                              Document     Page 16 of 24
Case 18-66766-jwc   Doc 112    Filed 04/22/19 Entered 04/22/19 13:03:12   Desc Main
                              Document     Page 17 of 24
Case 18-66766-jwc   Doc 112    Filed 04/22/19 Entered 04/22/19 13:03:12   Desc Main
                              Document     Page 18 of 24
Case 18-66766-jwc   Doc 112    Filed 04/22/19 Entered 04/22/19 13:03:12   Desc Main
                              Document     Page 19 of 24
Case 18-66766-jwc   Doc 112    Filed 04/22/19 Entered 04/22/19 13:03:12   Desc Main
                              Document     Page 20 of 24
Case 18-66766-jwc   Doc 112    Filed 04/22/19 Entered 04/22/19 13:03:12   Desc Main
                              Document     Page 21 of 24
           Case 18-66766-jwc        Doc 112 Filed 04/22/19 Entered 04/22/19 13:03:12                            Desc Main
                                           Document     Page 22 of 24
9:15 AM                        Beautiful Brows, LLC / Ch 11 Case #18-66766-jwe
03/01/19                                          Reconciliation Detail
                                EastWest Bank-Trustee Account, Period Ending 02/28/2019

                      Type            Date        Num           Name             Clr   Amount         Balance
                 Beginning Balance                                                                       19,876.42
                      Cleared Transactions
                        Checks and Payments - 51 items
                 Check              12/21/2018   2571    Sandhya Paudel          X          -265.37        -265.37
                 Check              01/18/2019   2631    Saraswati Rai           X          -318.61        -583.98
                 Check              01/18/2019   2630    Sandhya Paudel          X          -231.27        -815.25
                 Bill Pmt -Check    01/18/2019   1006    DeKalb County Fi...     X          -150.70        -965.95
                 Bill Pmt -Check    01/18/2019   1007    Servitix Termite &...   X           -78.96      -1,044.91
                 Check              01/25/2019   2641    Suvas B Patel           X          -437.76      -1,482.67
                 Check              01/25/2019   2638    Ashraf R Khimani        X          -363.88      -1,846.55
                 Check              01/25/2019   2643    Saraswati Rai           X          -326.18      -2,172.73
                 Check              01/25/2019   2644    Arunima Shah            X          -234.85      -2,407.58
                 Check              01/25/2019   2639    Lima Nisar              X          -212.21      -2,619.79
                 Bill Pmt -Check    01/31/2019   1009    Mall of Georgia L...    X       -19,920.27     -22,540.06
                 Check              02/01/2019   2654    Saleema Delawalla       X          -911.63     -23,451.69
                 Check              02/01/2019   2653    Saleem Delawalla        X          -911.62     -24,363.31
                 Check              02/01/2019   2651    Neelofer Ali            X          -582.14     -24,945.45
                 Check              02/01/2019   2655    Sameera Khatri          X          -582.14     -25,527.59
                 Check              02/01/2019   2656    Ashraf R Khimani        X          -360.83     -25,888.42
                 Check              02/01/2019   2662    Arunima Shah            X          -234.77     -26,123.19
                 Check              02/01/2019   2657    Lima Nisar              X          -212.71     -26,335.90
                 Check              02/01/2019   EFT     EastWest Bank           X           -24.00     -26,359.90
                 Check              02/01/2019   EFT     EastWest Bank           X           -20.00     -26,379.90
                 Check              02/04/2019                                   X          -538.74     -26,918.64
                 Check              02/05/2019   EFT     Krishnan Company        X          -190.66     -27,109.30
                 Check              02/06/2019           IRS                     X        -1,596.05     -28,705.35
                 Check              02/08/2019   2667    Saleema Delawalla       X          -911.63     -29,616.98
                 Check              02/08/2019   2666    Saleem Delawalla        X          -911.63     -30,528.61
                 Check              02/08/2019   2664    Neelofer Ali            X          -582.14     -31,110.75
                 Check              02/08/2019   2668    Sameera Khatri          X          -582.14     -31,692.89
                 Check              02/08/2019   2669    Ashraf R Khimani        X          -363.53     -32,056.42
                 Check              02/08/2019   2675    Arunima Shah            X          -235.70     -32,292.12
                 Check              02/08/2019   2670    Lima Nisar              X          -210.24     -32,502.36
                 Check              02/11/2019   EFT     AT&T                    X          -103.25     -32,605.61
                 Check              02/13/2019   EFT     IRS                     X        -1,587.54     -34,193.15
                 Bill Pmt -Check    02/14/2019   1010    Arbor Place II, LLC     X        -6,557.70     -40,750.85
                 Check              02/15/2019   EFT     Georgia (State of)      X          -927.43     -41,678.28
                 Check              02/15/2019   2680    Saleema Delawalla       X          -911.62     -42,589.90
                 Check              02/15/2019   2679    Saleem Delawalla        X          -911.62     -43,501.52
                 Check              02/15/2019   2681    Sameera Khatri          X          -582.14     -44,083.66
                 Check              02/15/2019   2682    Ashraf R Khimani        X          -338.91     -44,422.57
                 Check              02/15/2019   EFT     AT&T                    X          -177.80     -44,600.37
                 Bill Pmt -Check    02/19/2019   1012    Mall of Georgia L...    X        -7,205.28     -51,805.65
                 Check              02/21/2019   EFT     IRS                     X        -1,446.42     -53,252.07
                 Check              02/22/2019   2692    Saleema Delawalla       X          -911.63     -54,163.70
                 Check              02/22/2019   2691    Saleem Delawalla        X          -911.63     -55,075.33
                 Check              02/22/2019   2693    Sameera Khatri          X          -582.14     -55,657.47
                 Check              02/22/2019   2690    Neelofer Ali            X          -582.14     -56,239.61
                 Check              02/22/2019   EFT     Amazon                  X           -62.50     -56,302.11
                 Check              02/25/2019   EFT     AT&T                    X          -119.43     -56,421.54
                 Check              02/26/2019   ACH     Amazon                  X           -63.68     -56,485.22
                 Check              02/27/2019   EFT     IRS                     X        -1,380.64     -57,865.86
                 Check              02/28/2019   EFT     Constellation Po...     X          -232.75     -58,098.61
                 Check              02/28/2019   EFT     EastWest Bank           X            -5.32     -58,103.93

                      Total Checks and Payments                                          -58,103.93     -58,103.93




                                                                                                                            Page 1
           Case 18-66766-jwc         Doc 112 Filed 04/22/19 Entered 04/22/19 13:03:12                    Desc Main
                                            Document     Page 23 of 24
9:15 AM                         Beautiful Brows, LLC / Ch 11 Case #18-66766-jwe
03/01/19                                          Reconciliation Detail
                                EastWest Bank-Trustee Account, Period Ending 02/28/2019

                      Type             Date       Num         Name       Clr   Amount          Balance
                      Deposits and Credits - 71 items
                 Check            02/01/2019      2650   Voided Checks   X              0.00           0.00
                 Check            02/01/2019             Voided Checks   X                             0.00
                 Deposit          02/01/2019                             X          116.00           116.00
                 Deposit          02/01/2019                             X          234.40           350.40
                 Deposit          02/01/2019                             X          357.60           708.00
                 Deposit          02/01/2019                             X          380.65         1,088.65
                 Deposit          02/04/2019                             X           97.33         1,185.98
                 Deposit          02/04/2019                             X          276.81         1,462.79
                 Deposit          02/04/2019                             X          432.88         1,895.67
                 Deposit          02/04/2019                             X          451.74         2,347.41
                 Deposit          02/04/2019                             X          509.00         2,856.41
                 Deposit          02/04/2019                             X          691.00         3,547.41
                 Deposit          02/04/2019                             X        1,226.40         4,773.81
                 Deposit          02/04/2019                             X        1,397.55         6,171.36
                 Deposit          02/05/2019                             X          453.60         6,624.96
                 Deposit          02/05/2019                             X          556.00         7,180.96
                 Deposit          02/05/2019                             X        1,202.00         8,382.96
                 Deposit          02/06/2019                             X          315.50         8,698.46
                 Deposit          02/06/2019                             X          397.20         9,095.66
                 Deposit          02/07/2019                             X          322.40         9,418.06
                 Deposit          02/07/2019                             X          484.00         9,902.06
                 Check            02/08/2019      2663   Voided Checks   X            0.00         9,902.06
                 Deposit          02/08/2019                             X          242.40        10,144.46
                 Deposit          02/08/2019                             X          441.00        10,585.46
                 Deposit          02/11/2019                             X          412.98        10,998.44
                 Deposit          02/11/2019                             X          778.00        11,776.44
                 Deposit          02/11/2019                             X          798.96        12,575.40
                 Deposit          02/11/2019                             X          898.00        13,473.40
                 Deposit          02/11/2019                             X        1,014.94        14,488.34
                 Deposit          02/11/2019                             X        1,130.50        15,618.84
                 Deposit          02/12/2019                             X          453.60        16,072.44
                 Deposit          02/12/2019                             X          770.00        16,842.44
                 Deposit          02/13/2019                             X          300.00        17,142.44
                 Deposit          02/13/2019                             X          526.25        17,668.69
                 Deposit          02/14/2019                             X          264.80        17,933.49
                 Deposit          02/14/2019                             X          331.00        18,264.49
                 Check            02/15/2019      2676   Voided Checks   X            0.00        18,264.49
                 Deposit          02/15/2019                             X          472.80        18,737.29
                 Deposit          02/15/2019                             X          637.00        19,374.29
                 Deposit          02/19/2019                             X          284.80        19,659.09
                 Deposit          02/19/2019                             X          410.40        20,069.49
                 Deposit          02/19/2019                             X          616.00        20,685.49
                 Deposit          02/19/2019                             X          810.40        21,495.89
                 Deposit          02/19/2019                             X          832.74        22,328.63
                 Deposit          02/19/2019                             X          904.05        23,232.68
                 Deposit          02/19/2019                             X        1,378.15        24,610.83
                 Deposit          02/19/2019                             X        1,482.10        26,092.93
                 Deposit          02/19/2019                             X        3,080.11        29,173.04
                 Deposit          02/19/2019                             X        3,142.25        32,315.29
                 Deposit          02/19/2019                             X        3,305.20        35,620.49
                 Deposit          02/20/2019                             X          133.60        35,754.09
                 Deposit          02/20/2019                             X          459.41        36,213.50
                 Deposit          02/20/2019                             X          884.00        37,097.50
                 Deposit          02/21/2019                             X          176.00        37,273.50
                 Deposit          02/21/2019                             X          392.00        37,665.50
                 Check            02/22/2019      2689   Voided Checks   X            0.00        37,665.50
                 Deposit          02/22/2019                             X          331.00        37,996.50
                 Deposit          02/22/2019                             X          649.20        38,645.70
                 Deposit          02/25/2019                             X          587.00        39,232.70
                 Deposit          02/25/2019                             X          752.00        39,984.70
                 Deposit          02/25/2019                             X          914.50        40,899.20
                 Deposit          02/25/2019                             X          965.50        41,864.70
                 Deposit          02/25/2019                             X        1,006.00        42,870.70
                 Deposit          02/25/2019                             X        1,184.00        44,054.70
                 Deposit          02/25/2019                             X        1,294.40        45,349.10
                 Deposit          02/26/2019                             X          681.00        46,030.10
                 Deposit          02/26/2019                             X          716.00        46,746.10

                                                                                                                     Page 2
           Case 18-66766-jwc         Doc 112 Filed 04/22/19 Entered 04/22/19 13:03:12                         Desc Main
                                            Document     Page 24 of 24
9:15 AM                         Beautiful Brows, LLC / Ch 11 Case #18-66766-jwe
03/01/19                                             Reconciliation Detail
                                EastWest Bank-Trustee Account, Period Ending 02/28/2019

                       Type            Date          Num         Name          Clr   Amount         Balance
                 Deposit           02/27/2019                                  X          406.00       47,152.10
                 Deposit           02/27/2019                                  X          441.65       47,593.75
                 Deposit           02/28/2019                                  X          314.00       47,907.75
                 Deposit           02/28/2019                                  X          470.00       48,377.75

                      Total Deposits and Credits                                       48,377.75       48,377.75

                    Total Cleared Transactions                                          -9,726.18      -9,726.18

                 Cleared Balance                                                        -9,726.18      10,150.24

                      Uncleared Transactions
                       Checks and Payments - 27 items
                 Check              01/25/2019  2640       Pareen Patel                   -390.67        -390.67
                 Check              01/25/2019  2634       Tahereh Dargazani              -279.38        -670.05
                 Check              01/25/2019  2642       Sandhya Paudel                 -273.27        -943.32
                 Check              02/01/2019  2659       Suvas B Patel                  -436.43      -1,379.75
                 Check              02/01/2019  2658       Pareen Patel                   -404.22      -1,783.97
                 Check              02/01/2019  2661       Saraswati Rai                  -329.65      -2,113.62
                 Check              02/01/2019  2652       Tahereh Dargazani              -275.38      -2,389.00
                 Check              02/01/2019  2660       Sandhya Paudel                 -273.57      -2,662.57
                 Check              02/08/2019  2672       Suvas B Patel                  -439.01      -3,101.58
                 Check              02/08/2019  2671       Pareen Patel                   -375.94      -3,477.52
                 Check              02/08/2019  2674       Saraswati Rai                  -330.19      -3,807.71
                 Check              02/08/2019  2665       Tahereh Dargazani              -277.24      -4,084.95
                 Check              02/08/2019  2673       Sandhya Paudel                 -274.48      -4,359.43
                 Check              02/15/2019  2677       Neelofer Ali                   -582.14      -4,941.57
                 Check              02/15/2019  2685       Suvas B Patel                  -420.50      -5,362.07
                 Check              02/15/2019  2687       Saraswati Rai                  -326.30      -5,688.37
                 Check              02/15/2019  2688       Arunima Shah                   -234.61      -5,922.98
                 Check              02/15/2019  2683       Lima Nisar                     -211.86      -6,134.84
                 Check              02/15/2019  2684       Pareen Patel                   -180.65      -6,315.49
                 Check              02/15/2019  2686       Sandhya Paudel                 -143.25      -6,458.74
                 Check              02/15/2019  2678       Tahereh Dargazani               -79.28      -6,538.02
                 Bill Pmt -Check    02/19/2019  1011       Shaheen & Comp...            -1,260.28      -7,798.30
                 Check              02/22/2019  2696       Suvas B Patel                  -439.12      -8,237.42
                 Check              02/22/2019  2694       Ashraf R Khimani               -366.77      -8,604.19
                 Check              02/22/2019  2697       Saraswati Rai                  -332.65      -8,936.84
                 Check              02/22/2019  2698       Arunima Shah                   -237.77      -9,174.61
                 Check              02/22/2019  2695       Lima Nisar                     -211.52      -9,386.13

                      Total Checks and Payments                                         -9,386.13      -9,386.13

                    Total Uncleared Transactions                                        -9,386.13      -9,386.13

                 Register Balance as of 02/28/2019                                     -19,112.31        764.11

                    New Transactions
                      Checks and Payments - 2 items
                 Check            03/01/2019    EFT        The Hartford                 -1,999.29      -1,999.29
                 Check            03/01/2019    EFT        GA Power                       -107.38      -2,106.67

                      Total Checks and Payments                                         -2,106.67      -2,106.67

                     Deposits and Credits - 2 items
                 Deposit         03/01/2019                                               473.00         473.00
                 Deposit         03/01/2019                                               517.00         990.00

                      Total Deposits and Credits                                          990.00         990.00

                    Total New Transactions                                              -1,116.67      -1,116.67

                 Ending Balance                                                        -20,228.98        -352.56




                                                                                                                          Page 3
